Milonas, J. P., and Wallach, J.,
dissent in a memorandum by Wallach, J., as follows: I would hold this appeal in abeyance, and direct that the matter be remanded for a hearing at which the People would be required to offer race- and gender-neutral explanations for their two peremptory challenges, *39exercised during the first round of jury selection, against an African-American and an Hispanic woman. If no justification or an insufficient explanation appears, I would reverse this conviction and order a new trial.
The fact that in this case the jury, as finally constituted, may have contained minority and female members does not foreclose the present claim by defendant, an African-American woman, that the trial court erred in refusing to examine the good faith of the People’s strikes (Batson v Kentucky, 476 US 79). As the Court of Appeals recently held in People v Bolling (79 NY2d 317, 321), " '[T]he exclusion of any blacks solely because of their race’ is constitutionally forbidden (People v Jenkins, 75 NY2d 550, 559, supra [emphasis in original]). The wrong may occur after only one strike and the prosecution cannot defer the objection and later overcome it with evidence that the jury, as finally selected, contained a proportionate number of African-Americans [citations omitted].”
It appears here that each of the venirewomen in question had close relatives who were law enforcement or correction officers. This same circumstance generated the following pertinent observation in Bolling (supra, at 325): "defendant’s uncontested assertion that two of the four jurors excused by the Assistant District Attorney had proprosecution backgrounds was sufficient to raise an inference that the Assistant District Attorney had used his peremptories to discriminate.”
Accordingly, a hearing is required.